DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et.al. (US 2019/0306536) (Sung Chang Lim).
Regarding Claim 1, Lim discloses a method of coding video data, executable by a processor, comprising: receiving video data comprising sub-blocks corresponding to neighborhood data [See Paragraphs 117-123 and 217-220, 367]; computing AC projection based on at least a portion of the neighborhood data [See Paragraphs 129, 360-368];  aggregating the AC projections in the same direction [See Paragraphs 8, 207-210, 376-387]; computing one or more AC energy indices and one or more directionality indices based on the aggregated AC projections [See Paragraphs 213-214];  computing a class index based on the computed AC energy and directionality indices; and decoding the video data based on the computed class index [See Paragraphs 101-102, 143. , 186-193, 360, 464].
Regarding Claims 2, 9 and 16, Lim discloses wherein the directionality index corresponds to an integer number based a number of directions and a non-directional class [See Paragraphs 116-117, 130-131, 147-150].
Regarding Claims 3, 10 and 17, Lim discloses wherein a number of AC energy indices corresponds to the number of directions [See Paragraphs 17, 131, 489, 501, 524, 534].
Regarding Claims 4, 11 and 18, Lim discloses classifying the sub-blocks based on an on/off class for filtering of the sub-block based on the directional AC energy indicators [See Paragraphs 131, 135-136, 138, 187, 464].
Regarding Claims 5, 12 and 19, Lim discloses wherein the sub-block classification is based on a ratio of horizontal and vertical directional AC energy indices and/or a ratio of 45-degree and 135-degree directional AC energy indicators [See Paragraphs 16-17, 82. 360, 390-391].
Regarding Claims 6, 13 and 20, Lim discloses wherein the sub-block classification is based on AC projections associated with the sub-blocks [See Paragraphs 129, 192, 276-278 and 464].
Regarding Claims 7 and 14, Lim discloses wherein the block classification is based on projections associated with the sub-blocks without DC removal [See Paragraphs 16-18, 180, 189 and 464-489].
Regarding Claim 9, claim 9 is drawn to a computer system for video coding, the computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, and  the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here in addition see Lim Paragraph 573 for computer system.
Regarding Claim 15, claim 15 is drawn to A non-transitory computer readable medium having stored thereon a computer program for video coding, and  the limitations claimed are substantially similar 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487